Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Cantrell Shaw petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his motion to recall and reconsider the court’s prior order denying Shaw’s Fed. R. Civ. P. 60(b) motion for relief from judgment in his criminal case. He seeks an order from this court directing the district court to act. We find the present record does not reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED